Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 17, 2014.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-14-00914-CV



                      IN RE PETER A. BARBER, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              387th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 12-DCV-202078

                         MEMORANDUM OPINION

      On November 17, 2014, relator Peter A. Barber filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Brenda
G. Mullinix, presiding judge of the 387th District Court of Fort Bend County, to
vacate her (1) order denying relator’s request for a trial jury trial on the issue of
which joint managing conservator has the exclusive right to designate the primary
residence of the children; (2) ruling that evidence of which joint managing
conservator has the exclusive right to designate the primary residence of the jury
cannot be brought before the jury; (3) and scheduling order setting the case for a
bifurcated trial on the merits commencing November 18, 2014.

      Relator has not shown that he entitled mandamus relief. Accordingly, we
deny his petition for writ of mandamus.      We also deny relator’s motion for
temporary relief.


                                                 PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.




                                        2